Citation Nr: 1331030	
Decision Date: 09/26/13    Archive Date: 09/30/13

DOCKET NO.  13-09 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel




INTRODUCTION

The Veteran had active service from October 1950 to August 1954.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York City, New York.

A review of the Veteran's virtual VA claims files shows that they contain only evidence that is duplicative of that already associated with the paper claims file or irrelevant to the issue on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in September 2011 in connection with his claim.  Since that examination, the Veteran has submitted private audiological evaluations dated in November 2011 and April 2013.  These examination results suggest that there may be worsening in the Veteran's pure tone thresholds.  However, it is unclear whether the speech discrimination testing was conducted using the Maryland CNC test during these evaluations. See 38 C.F.R. § 4.85(a) (the controlled speech discrimination test administered by a state-licensed audiologist must be the Maryland CNC Test); see also Savage v. Shinseki, 24 Vet. App. 259, 270 (VA may not reject a private audiological evaluation for failure to apply the Maryland CNC Test without first making a diligent effort to determine whether it was applied).   It appears that aNU-6 speech discrimination test was used instead in April 2013, but clarification of this discrepancy should be undertaken on remand.

Moreover, because the private evidence suggests that the Veteran's disability may have worsened since his VA examination in September 2011, a remand is required to afford him a new examination that provides all findings necessary under the rating criteria.

In addition, the Veteran indicated that all of his medical treatment was obtained at the VA Medical Center in Castle Point.  These records have not been obtained at any point during the appeal period.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain all VA treatment records from the VAMC in Castle Point, New York, dated since July 2010, pertaining to the Veteran's bilateral hearing loss.  All records obtained pursuant to this request should be included in the Veteran's claims file.  If the search for such records has negative results, this should be documented in the record.

2.  The RO/AMC should attempt to contact the audiologists who conducted the November 2011 and April 2013 private audiograms.  Specifically, the audiologists should be asked to clarify whether speech discrimination testing was conducted using the Maryland CNC test.

3.  After completion of the above development, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his bilateral hearing loss.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.  The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should comment on the severity of the Veteran's service-connected hearing loss and discuss the effect of the disability on his occupational functioning and daily activities. 

3.  Thereafter, the case should be reviewed on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



